      Case 6:16-cv-00173-RP-AWA Document 904-8 Filed 11/04/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

JANE DOE 1, et al.                                  §
                                                    §
       Plaintiffs,                                  §            Cause No. 6:16-cv-00173-RP-AWA
                                                    §
                                                    §            Consolidated with
                                                    §            6:17-cv-228-RP-AWA
vs.                                                 §            6:17-cv-236-RP-AWA
                                                    §
BAYLOR UNIVERSITY                                   §            JURY TRIAL DEMANDED
                                                    §
       Defendant.                                   §

                                                ORDER

       On October 23, 2020, Plaintiffs were granted leave to file a motion related to the UnitedLex

findings. The Court instructed Plaintiffs to focus their briefing on the specific issues outlined in the

Order. (Dkt. 903). Baylor was directed to file any response no later than November 16, 2020, and the

matter was set for a hearing before the Court on November 20, 2020. After considering Plaintiffs’

motion, Baylor’s response, and arguments of counsel the Court finds that the imposition of sanctions

against Baylor for discovery abuse is warranted and ORDERS the following:

       1.        Plaintiffs will be permitted a jury instruction that informs the jury of Baylor's
                 consistent efforts to hide materials in discovery and that allows the jury to
                 presume Baylor was successful in preventing the production of at least some
                 damaging material.

       2.        UnitedLex is ordered to produce to Plaintiffs all documents for Attorneys’
                 Eyes Only. Baylor is permitted to object to their admission based on privilege
                 at trial.

       3.        Baylor has waived objections and privilege claims on all Pepper Hamilton
                 documents.

       4.        Baylor is to pay all costs of travel and court reporter/video for any deposition
                 reconvened based on the documents subject to this Order that were not
                 previously produced.




                                                    1
     Case 6:16-cv-00173-RP-AWA Document 904-8 Filed 11/04/20 Page 2 of 2



       5.     Baylor may no longer withhold document production based on privileges, nor
              may it obstruct deposition testimony based on privileges. However, the Court
              will entertain privilege as a basis to exclude evidence or testimony at trial.

       6.     Baylor shall pay $________ per day until Baylor complies with the Court’s
              orders.

       7.     Attorneys’ Fees are awarded to Plaintiffs in the amount Baylor is invoiced for
              all of its work in this matter.


Signed this ____ day of ______________, 2020.


                                                    _______________________________
                                                    ANDREW W. AUSTIN
                                                    United States Magistrate Judge




                                                2
